Goolsby, Judge
(dissenting):
I respectfully dissent.
The family court seems to have based its decision to reduce Mr. Taylor’s contractual obligation to pay the reasonable expenses of his son’s college education on Mr. Taylor’s changed financial condition. It concluded that Mr. Taylor, since the parties’ divorce, “has financially overextended himself and [is] most probably in debt beyond his capacity to repay.” Perhaps so. But as Judge Gardner observed in In re White, 299 S.C. 406, 413, 385 S.E. (2d) 211, 215 (Ct. App. 1989), an opinion in which I concurred, “[A] parent can contractually obligate himself to support or pay the educational expenses of a child past majority [and] such an agreement is not modifiable by the court without the consent of the parties.” Here, there was no consent to modify the agreement; therefore, Mr. Taylor should be required to live up to his agreement, no matter what his present financial condition.
Mr. Taylor entered into a property settlement agreement with Mrs. Ellis in 1978 wherein he agreed to pay “all reasonable expenses for college education for the children of the parties, including tuition, room and board, books, materials, and supplies to the extent that such expenses are not provided by any scholarship, grant or other assistance available to the children.” The family court incorporated this agreement into its 1979 divorce decree. Although Mr. Taylor had no legal obligation at the time of the agreement “to pay all reasonable expenses” for an emancipated child’s education less amounts “provided by . . . scholarship, grant or other assistance,” he chose, as he was perfectly free to do, to obligate himself to pay these expenses in the future. In re White, 299 S.C. at 413, 385 S.E. (2d) at 215; see Ratchford v. Ratchford, 295 S.C. 297, 368 S.E. (2d) 214 (Ct. App. 1988) (a parent can contractually obligate himself or herself beyond the child support requirements imposed by law).
The majority, under the guise of interpretation, clearly remakes the agreement in question, an agreement which is not ambiguous and which the majority does not recognize as being such. The agreement, as remade by the majority, requires, in addition to “amounts provided by . . . scholarship, grant or other assistance,” amounts of income that the child has the *73“ability” to earn and of loans that are available to the child be deducted from the amount needed for a child’s college education in order to determine the amount Mr. Taylor must pay as “reasonable expenses.”
The agreement, as remade by the majority, turns the agreement to which the parties had agreed completely on its head. Previously, the amount of “reasonable expenses” were to be determined before any deductions were to be made. Now, deductions are to be used to determine what amount represents the “reasonable expenses” for which Mr. Taylor will be responsible for paying.
One other thing, nothing in the agreement that the parties made for themselves requires the deduction from “reasonable expenses” or amounts that a child might earn and borrow. The parties’ agreement speaks in terms of “scholarship, grant or other assistance” and not in terms of earnings and loans. See 17A Am. Jur. (2d) Contracts § 368, at 389 (1991) (“In contract . . . construction, the rule is usually applicable that where no intention to the contrary appears, general words used after specific terms are to be confined to things ... of the same kind or class as the things previously specified.”).
I also do not agree with the majority’s position regarding the issues of additional child support and attorney fees.
I would reverse.